Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Kyle Barrett, Candidate for Bowie County                 Appeal from the 202nd District Court of
 Commissioners’ Court, Precinct 3,                        Bowie County, Texas (Tr. Ct. No. 20C0554-
 Appellant                                                202). Memorandum Opinion delivered by
                                                          Justice Stevens, Chief Justice Morriss and
 No. 06-20-00042-CV            v.                         Justice Moseley* participating. *Justice
                                                          Moseley, Retired, Sitting by Assignment.
 Honorable James Boyd Strain, Candidate
 for Bowie County Commissioners’ Court,
 Precinct 3, Appellee



          As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
          We further order that the appellant, Kyle Barrett, pay all costs incurred by reason of this
appeal.



                                                         RENDERED AUGUST 19, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk